Citation Nr: 1512316	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran provided testimony at a hearing before personnel at the RO in December 2011, and before the undersigned Veterans Law Judge (VLJ) in August 2013.  Transcripts of both hearings are of record.

In March 2014, the Board remanded this case for further development, and it has now been returned for further appellate consideration.  As a preliminary matter, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The record reflects the Veteran was aboard a ship that had service in the inland waterways of Vietnam during the Vietnam War era; and that he was presumptively exposed to herbicides at that time.

2.  The competent medical evidence reflects that the Veteran has diabetes mellitus type 2 and that it is compensably disabling.





CONCLUSION OF LAW

The criteria for a grant of service connection for diabetes mellitus, type II, as due to herbicide exposure are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, however, the Board finds that service connection is warranted for the Veteran's diabetes.  Therefore, no further discussion of VA's duties to notify and assist are necessary with respect to this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran essentially contends that he developed type II diabetes mellitus as a result of herbicide exposure while serving in Vietnam.

Under the law, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases such as Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97. 

The record reflects the Veteran had service aboard the U.S.S. Benjamin Stoddert (DDG-22) during his active service.  In September 2010, the Veterans Benefit Administration (VBA) issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans.  The training letter explained that such vessels as gun line ships, aircraft carriers and supply and support ships were referred to as "Blue Water" navy as they operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "Brown Water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  VA has also promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents that has been periodically updated.

Although the U.S.S. Benjamin Stoddert had previously been determined to be a Blue Water vessel, VA's list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents was recently updated in December 2014 to include this vessel among the ships operating temporarily on Vietnam's inland waterways.  In pertinent part, the updated list notes the U.S.S. Benjamin Stoddert operated on the Song Lang Nuog River on December 24, 1965.  The record confirms the Veteran served aboard this vessel on that date.  Consequently, the Board must find that he did have service in the inland waterways of Vietnam during the Vietnam War era; and was presumptively exposed to herbicides at that time.  This finding pertains to the specific circumstances of this Veteran in this case only.  Further, it is noted that reasonable doubt was resolved in his favor in accord with 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102.

Adjudication of this case does not end with the finding that the Veteran was presumptively exposed to herbicides during his active service.  The Board must now address whether his current disability is due to such exposure.  Given the complex nature of the disease processed claimed by the Veteran, as well as the effect of herbicide exposure, the Board finds that competent medical evidence is required for such a diagnosis.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

Despite the foregoing, the Board observes that the competent medical evidence does show the Veteran has type II diabetes mellitus, which is among the conditions presumptively associated with in-service herbicide exposure pursuant to 38 C.F.R. §§ 3.307, 3.309(e).  Further, the evidence shows that the Veteran's diabetes mellitus type 2 is manifest to a compensable degree.  Thus, service connection is warranted for this disability.


ORDER

Service connection for diabetes mellitus, type II, as due to herbicide exposure, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


